Opinion by
Mr. Justice McCollum,
This is a proceeding by a plaintiff to obtain possession of land which he purchased at a sheriff’s sale. The defendant in the proceedings claims that he, as a trustee is entitled to the possession of it. The court below being of the opinion that the defendant’s contention ought to prevail directed the jury to render a verdict in his favor. The direction was complied with and upon a verdict thus rendered a judgment was entered. From this judgment an appeal was taken to this court.
To determine the rights of the litigating parties respecting the possession of the land it is necessary to ascertain the owner of it in January, 1762, and the disposition he made of it in his will dated January 29, 1762, and admitted to probate on February 20, in the same year. It is conceded by the parties to the suit that Richard Davis was the owner of the land in fee at the time of the date of his will, and that the provisions in *538the will relating to the disposition of his property are supposed by them to be expressive of his purpose regarding it. The provision in the will which relates to the alleged right of the defendant to the possession of the land is as follows: “ I give and bequeath for the encouragement of learning of youth in the township of Hatfield the sum of twenty pounds a year towards keeping and maintaining a free school in the said township, the said twenty pounds to be paid yearly and every year after my decease by my executors hereafter named or the successor or survivor of him, and I do hereby appoint, constitute, make and ordain my friend John Jenkins of the township of Gwynedd my sole executor of this my last will and testament of all and singular my lands, and messuages and tenements and all my estate, real and personal, by him to be possessed during the time of his natural life, to lease out my lands at his discretion and let no waste nor destruction be made thereon, and I do hereby impower my said executor in his lifetime to choose another to act in his place after his decease, and the second to choose a third, and so on forever; my said land to be kept by my said executors, one after another, without sale in tail forever; the said succeeding or surviving executors to give security for the payment of ye said twenty pounds a year for the use of the said school to my trustees hereafter named, but if my present executor or his survivors or successors should neglect or refuse to choose another in his stead to act after his decease, then the said township or the major part of them to choose one to act as aforesaid.” It will be seen from the foregoing provision of the will that John Jenkins of the township of Gwynedd was not required to give security for the payment of the twenty pounds towards maintaining a free school in the township of Hatfield, and that from and after the death of the testator he was entitled to the possession and control of the real and personal estate of the deceased, “ during the time of his natural life.” It was the succeeding or surviving executors only who were required to give security for the payment of the twenty pounds in accordance with the terms of the provision aforesaid. The right of the said John Jenkins to the possession of said real and personal estate dated from the time of the probate of the will and continued for a period of twenty-eight j^ears and eleven months, at the expiration of which time he conveyed the land *539to his son, John Jenkins, Jr., subject to the payment of the sum of twenty pounds on March 25, in each and every year, towards the keeping and maintaining of a free school in Hatfield township. On May 24, 1805, John Jenkins, Jr., made his will which was probated on August 29, in the same year, and in which he devised to his son Owen 100 acres of the land he received under the deed from his father, subject to the annual payment of the twenty pounds to which the Hatfield school was entitled. Owen Jenkins made his will on May 11, 1843, which was probated on June 3, 1856, and in which he devised the said 100 acres to his son John M. Jenkins, charged with the annuity aforesaid. The said John M. Jenkins, on October 6, 1879, made “a contract of exchange in Philadelphia property with Charles W. Stetson ” who received from the administrators of Jenkins a conveyance of the 100 acres, and who transferred to them the Philadelphia property and a purchase money mortgage of $6,000. Stetson took possession of the property conveyed to him, took the profits and paid the annuity as it fell due according to the terms expressed in the deed of 1791. He paid off the purchase money mortgage of the Jenkinses and to procure the money therefor he placed thereon another mortgage of $4,500 accompanied by his own bond. He remained in possession until 1883, when he sold to Mollenhower subject to the mortgage of $4,500. Mollenhower took possession of the property he purchased, reduced the mortgage upon it by payments on account, to about $3,000, paid the twenty pounds annually, and appropriated to his own use the profits remaining up to the time of the sheriff’s sale, in December, 1896,. when the present plaintiff became the purchaser of it.
That John Jenkins, the first, or some of his descendants had possession of and received the profits accruing from the land in dispute from February, 1762 to 1880, does not admit of a reasonable doubt. It must be conceded also that the parties in possession of the property during the period aforesaid made valuable improvements upon it and paid the sum of twenty pounds a year towards beeping and maintaining a free school in Hatfield township, as by the will of January 29, 1762, they were required to do. It seems that the parties who took possession of the property after the death of Richard Davis regarded it as belonging to them subject only to the payment of *540the twenty pounds as aforesaid. The deed of 1791 from John Jenkins, the first to his son, John Jenkins, Jr., is at least confirmatory of this view. It is certain that the representatives of the free school never alleged previous to 1884, that they had any claim upon the property beyond the twenty pounds which by the will was payable to them each year, and the one acre of land “by the great road side by the creek side adjoining James Logan’s land for the use of said school.”
The alleged appointment of Rosenberger as trustee by thé major part of the voters of Hatfield township is by no means satisfactory. He furnished no security for the payment of the twenty pounds a year for the use of the free school. He had no written agreement with Mollenhower until January, 1897, and what he calls “ a verbal arrangement ” with him related to payment of the annuity and the recognition of Rosenberger as trustee.
The possession and improvement of the land by the Jenkinses fora period of 120 years, the deed from John Jenkins, the first to his son, John Jenkins, Jr., the devise of 100 acres of the land by the latter to his son, Owen Jenkins, and the remaining part to his son, Jesse, the devise by Owen Jenkins of said 100 acres to his son, John M. Jenkins the contract of exchange between the said John M. Jenkins and Charles W. Stetson, the possession by the latter of the 100 acres and his sale of it to Mollenhower who took possession of it in 1888 unite in showing that the parties in possession as above stated had an equitable interest in the property subject only to the payment annually to the trustees of the free school of the twenty pounds as required by the terms of the Davis will. The right of the free school to the annuity provided for in said will has never been questioned and the annuity has always been paid when called for by the party entitled to it. The denial by the court below of the right of the plaintiff to have possession of the land while he concedes that the annuity is a charge upon it which he is ready and willing to pay in accordance with the provision of the will of 1762, is, under the circumstances, unwarranted. We are all of the opinion that the court below should have directed the jury to render a verdict in favor of the plaintiff.
Judgment reversed with direction to the court below to enter a judgment in conformity with this opinion.